In the latter cause a demurrer to the evidence of plaintiff was sustained and judgment rendered for defendant. In the former cause defendant's motion for judgment on the pleadings was sustained.
The decisive question involved in these appeals is whether, under the laws of the state of Oklahoma, a railroad corporation has capacity to acquire by purchase fee title to lands necessary for railroad purposes.
In both causes the instruments in question are general warranty deeds, and by unambiguous words these deeds purport to convey estates in fee. There are no reservations in the deeds; neither deed purports to limit the grant of land "for railroad purposes."
The effect of the judgments below was to answer the decisive question in the affirmative and in accord with the decision of this court in Marland v. Gillespie, 168 Okla. 376,33 P.2d 207.
Judgments affirmed.
McNEILL, C. J., and BUSBY, PHELPS, and GIBSON, JJ., concur.